
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



FORM OF RESTRICTED STOCK AWARD AGREEMENT
FOR DIRECTORS


Tuesday Morning Corporation
2004 Long-Term Equity Incentive Plan

        This RESTRICTED STOCK AWARD AGREEMENT (this "Agreement") is made by
Tuesday Morning Corporation, a Delaware corporation (the "Company") as of
the            day of                        (the "Grant Date"), pursuant to the
Tuesday Morning Corporation 2004 Long-Term Equity Incentive Plan, as amended
(the "Plan"), the terms of which are incorporated by reference herein in their
entirety.

        WHEREAS, the Company desires to grant to                        (the
"Director") the shares of equity securities specified herein (the "Shares"),
subject to the terms and conditions of this Agreement; and

        NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, agrees as
follows:

1.Grant of Restricted Shares. Effective as of the Grant Date, the Company shall
cause to be issued in the Director's name the following Shares as Restricted
Shares:                        shares of the Company's common stock, $.01 par
value. The Company shall cause certificates evidencing the Restricted Shares,
and any Retained Distributions issued with respect to the Restricted Shares, to
be issued in the Director's name. During the Restricted Period such certificates
shall bear a restrictive legend to the effect that ownership of such Restricted
Shares (and any such Retained Distributions), and the enjoyment of all rights
appurtenant thereto, are subject to the restrictions, terms, and conditions
provided in the Plan and this Agreement. The Director shall have the right to
vote the Restricted Shares awarded to the Director and to receive and retain all
regular cash dividends, and to exercise all other rights, powers and privileges
of a holder of Shares, with respect to such Restricted Shares, with the
exception that (a) the Director shall not be entitled to delivery of the stock
certificate or certificates representing such Restricted Shares until the
Forfeiture Restrictions applicable thereto shall have expired, (b) the Company
shall retain custody of all Retained Distributions made or declared with respect
to the Restricted Shares (and such Retained Distributions shall be subject to
the same restrictions, terms and conditions as are applicable to the Restricted
Shares) until such time, if ever, as the Restricted Shares with respect to which
such Retained Distributions shall have been made, paid, or declared shall have
become vested, and such Retained Distributions shall not bear interest or be
segregated in separate accounts and (c) the Director may not sell, assign,
transfer, pledge, exchange, encumber, or dispose of the Restricted Shares or any
Retained Distributions during the Restricted Period. Upon issuance the
certificates for the Restricted Shares shall be delivered to the Secretary of
the Company or to such other depository as may be designated by the Committee as
a depository for safekeeping until the forfeiture of such Restricted Shares
occurs or the Forfeiture Restrictions lapse, together with stock powers or other
instruments of assignment, each endorsed in blank, which will permit transfer to
the Company of all or any portion of the Restricted Shares and any securities
constituting Retained Distributions which shall be forfeited in accordance with
the Plan and this Agreement. In accepting the award of Shares set forth in this
Agreement the Director accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement.

2.Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

(a)"Forfeiture Restrictions" shall mean any prohibitions and restrictions set
forth herein with respect to the sale or other disposition of Shares issued to
the Director hereunder and the obligation to forfeit and surrender such shares
to the Company.

(b)"Vesting Date" shall mean                        .

--------------------------------------------------------------------------------



(c)"Restricted Period" shall mean the period designated by the Committee during
which Restricted Shares may not be sold, assigned, transferred, pledged, or
otherwise encumbered.

(d)"Restricted Shares" shall mean Shares that are subject to the Forfeiture
Restrictions under this Agreement.

(e)"Retained Distributions" shall mean any securities or other property (other
than regular cash dividends) distributed by the Company in respect of Restricted
Shares during any Restricted Period.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

3.Transfer Restrictions. The Shares granted hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of (other than by will or the applicable laws of descent and
distribution) to the extent then subject to the Forfeiture Restrictions. Any
such attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby. Further, the Shares granted hereby that are
no longer subject to Forfeiture Restrictions may not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
federal or state securities laws. The Director also agrees (a) that the Company
may refuse to cause the transfer of the Shares to be registered on the
applicable stock transfer records if such proposed transfer would in the opinion
of counsel satisfactory to the Company constitute a violation of any applicable
securities law and (b) that the Company may give related instructions to the
transfer agent, if any, to stop registration of the transfer of the Shares.

4.Vesting. The Shares that are granted hereby shall be subject to Forfeiture
Restrictions. The Forfeiture Restrictions shall lapse as to the Shares that are
granted hereby in accordance with the provisions of subsections (a) through
(c) of this Section 4.

(a)Generally. The Forfeiture Restrictions shall lapse as to the Shares that are
granted hereby on the Vesting Date, provided that the Director's service as a
member of the Board has not terminated prior to such date. If the Director's
service as a member of the Board terminates before the Vesting Date, except as
otherwise specified in subsections (b) or (c), below, the Forfeiture
Restrictions then applicable to the Restricted Shares shall not lapse and all
the Restricted Shares shall be forfeited to the Company upon such cessation of
service.

(b)Death or Disability. Notwithstanding any provisions of Section 4(a) to the
contrary, in the event the Director's service as a member of the Board is
terminated due to the death or Disability of the Director prior to the Vesting
Date, the Forfeiture Restrictions shall lapse as to the Shares that are granted
hereby on the date of such cessation of service due to death or Disability.

(c)Change in Control. Notwithstanding any provisions of Section 4(a) to the
contrary, in the event a Change in Control occurs prior to the Director's
service as a member of the Board is terminated prior to the Vesting Date, the
Forfeiture Restrictions shall lapse as to the Shares that are granted hereby on
the date of such cessation of service.

5.Effect of Lapse of Restrictions. Upon the lapse of the Forfeiture Restrictions
with respect to Shares granted hereby the Company shall cause to be delivered to
the Director a stock certificate representing such Shares, and such Shares shall
be transferable by the Director (except to the extent that any proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of applicable securities law).

2

--------------------------------------------------------------------------------



6.Capital Adjustments and Reorganizations. The existence of the Restricted
Shares shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to this Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

7.Section 83(b) Election. The Director shall not exercise the election permitted
under section 83(b) of the Code with respect to the Restricted Shares without
the written approval of the Chief Financial Officer of the Company.

8.Legend. The Director consents to the placing on the certificate for the Shares
of an appropriate legend restricting resale or other transfer of the Shares
except in accordance with the Securities Act of 1933 and all applicable rules
thereunder.

9.Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the Company's principal business office address and
to the Director at the Director's residential address, or at such other address
and number as a party shall have previously designated by written notice given
to the other party in the manner hereinabove set forth. Notices shall be deemed
given when received, if sent by facsimile means (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered (or upon the date of attempted delivery
where delivery is refused), if hand-delivered, sent by express courier or
delivery service, or sent by certified or registered mail, return receipt
requested.

10.Amendment and Waiver. Except as otherwise provided herein or in the Plan or
as necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and the Director. Only a written instrument executed and delivered by
the party waiving compliance hereof shall waive any of the terms or conditions
of this Agreement. Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized director or officer of the Company
other than the Director. The failure of any party at any time or times to
require performance of any provisions hereof shall in no manner effect the right
to enforce the same. No waiver by any party of any term or condition, or the
breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.

11.Governing Law and Severability. This Agreement shall be governed by the laws
of the State of Texas without regard to its conflicts of law provisions. The
invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

12.Successors and Assigns. Subject to the limitations which this Agreement
imposes upon the transferability of the Shares granted hereby, this Agreement
shall bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to the Director, the Director's permitted assigns
and upon the Director's death, the Director's estate and beneficiaries thereof
(whether by will or the laws of descent and distribution), executors,
administrators, agents, legal and personal representatives.

13.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized as of the date first above
written.

    TUESDAY MORNING CORPORATION
 
 
By:
  

--------------------------------------------------------------------------------

    Title:   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




IRREVOCABLE STOCK POWER

        KNOW ALL MEN BY THESE PRESENTS, That The Undersigned, For Value
Received, has bargained, sold, assigned and transferred and by these presents
does bargain, sell, assign and transfer unto Tuesday Morning Corporation, a
Delaware corporation (the "Company"), the Shares transferred pursuant to the
RESTRICTED STOCK AWARD AGREEMENT dated                        by the Company
granting restricted stock to the undersigned (the "Award Agreement"); and
subject to and in accordance with the Award Agreement the undersigned does
hereby constitute and appoint the Secretary of the Company the undersigned's
true and lawful attorney, IRREVOCABLY, to sell, assign, transfer, hypothecate,
pledge and make over all or any part of such Shares and for that purpose to make
and execute all necessary acts of assignment and transfer thereof, and to
substitute one or more persons with like full power, hereby ratifying and
confirming all that said attorney or his substitutes shall lawfully do by virtue
hereof.

        In Witness Whereof, the undersigned has executed this Irrevocable Stock
Power on this            day of                        .

      

--------------------------------------------------------------------------------

    Name:   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



FORM OF RESTRICTED STOCK AWARD AGREEMENT FOR DIRECTORS
IRREVOCABLE STOCK POWER
